Citation Nr: 1121532	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-37 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a disorder manifest by joint pain, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for a disorder manifest by memory loss, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for a disorder manifest by low back pain, with radiation of pain into the legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in February 2007.  

The February 2007 rating decision granted service connection for gastroesophageal reflux disease (GERD) and assigned an initial 10 percent rating, effective January 17, 2006.  The Veteran disagreed with initial rating that was assigned.  A rating decision in September 2007 increased the rating to 30 percent, effective January 17, 2006.  A statement of the case in September 2007 listed and discussed that issue.  The Veteran's VA Form 9, received in November 2007, stated that the Veteran was appealing only the issues concerning service connection for joint pain, memory loss, and low back pain.  The Veteran has not otherwise indicated his desire to continue his appeal concerning the initial rating for GERD.  Therefore, no appeal concerning the initial rating for GERD is before the Board.  

The issues of entitlement to service connection for a disorder manifest by memory loss and for a disorder manifest by low back pain are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

In June 2008, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for joint pain, to include as due to undiagnosed illness.  


CONCLUSION OF LAW

The criteria have been met for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for joint pain, to include as due to undiagnosed illness.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

By a February 2007 rating decision, the issue of entitlement to service connection for joint pain, to include as due to undiagnosed illness, was denied.  The Veteran perfected an appeal as to this issue in November 2007.  However, in communication received from the Veteran in June 2008, he stated that he wished to withdraw his appeal as to the issue of entitlement to service connection for joint pain, to include as due to undiagnosed illness.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c).  

With regard to this issue, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to service connection for joint pan, to include as due to undiagnosed illness.  As such, the Board finds that the Veteran has withdrawn his claim as to this issue, and accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for joint pain, to include as due to undiagnosed illness, and it is dismissed.  


ORDER

The claim of entitlement to service connection for joint pain, to include as due to undiagnosed illness, is dismissed.  


REMAND

In communication received from the Veteran in June 2008, he stated that, although he initially injured his back in November 2003, while he was on active duty, he reinjured his back in August 2005, on the first day of annual training.  The Veteran's DD Form 214 is not of record.  However, the record does indicate that the Veteran had considerable service with the Army National Guard.  None of the Veteran's periods of active duty for training or inactive duty training in conjunction with his Guard service have been verified.  In light of the Veteran's contentions, those service dates are relevant.  Therefore, the RO must verify all of the Veteran's periods of active duty, active duty for training, and inactive duty training.  

In addition, VA clinic records dated since 2006 reflect the Veteran's complaints of memory difficulties, and a VA compensation examiner in April 2008 diagnosed "memory loss of uncertain origin present for greater than 6 months and continue to exist [sic] although improved.  No current treatment."  The examiner also indicated that the Veteran's decreased concentration and memory loss together produced "significant effects" on his occupational activities.  

The law provides that VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002) (emphasis added).  

Because the April 2008 VA examiner indicated that the Veteran's memory loss had been present for more than six months, the criterion that the disorder be chronic appears to be met.  See 38 C.F.R. § 3.317(a)(4) (2010).  But because the examiner did not indicate the severity or functional effects of the Veteran's claimed memory loss by itself, the Board cannot determine whether the memory loss has been shown to a degree of 10 percent or more with reference to VA's Rating Schedule, 38 C.F.R. Part 4.  See 38 C.F.R. § 3.317(a)(5).  Therefore, the Veteran must be afforded another examination to obtain a full assessment of the functional effects of any current memory loss.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for memory loss or low back pain since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must verify through appropriate sources all periods of active duty, active duty for training, and inactive duty training that have not previously been verified.  

3.  The Veteran must then be afforded the appropriate VA examination to determine the severity of any memory loss found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a disorder manifest by memory loss.   If a disorder manifest by memory loss is not diagnosed, the examiner must state whether there are any objective indications of memory loss resulting from undiagnosed illness.  If a disorder manifest by memory loss is diagnosed, the examiner must state whether the disorder is related to service.  The examiner must also describe the functional effects of any memory loss found.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development has been completed, the Veteran's claims for service connection for a disorder manifest by memory loss, to include as due to undiagnosed illness, and for a disorder manifest by low back pain, with radiation of pain into the legs, must be readjudicated.  If the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


